PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/286,222
Filing Date: 23 May 2014
Appellant(s): Begen, Geoffrey, C.



__________________
Allan Braxdale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 20-21 and 24-32 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.

 (2) Response to Argument
Appellant argues (on pages 5-6 of Appeal Brief) that A. Appellee erred in evaluating the claims under Prong One of Step 2A.  In evaluating the claims of the present application under Step 2A, Appellee asserts, under Prong One, that the claims as a whole are directed to “determining a discount rate for shippers” (Action at 3), and that the concept of “determining a discount rate for shippers” is an abstract idea (e.g., “a method of organizing human activity” and “mental process”) (Action at 28).  As explained below, Appellee erred in evaluating the features of claim 20 under Prong One of Step 2A. 
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that in the previous Office Action, the Examiner stated that “Secondly, unlike McRO’s claims which are directed to an improvement in computer-related technology (allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), Applicant’s claims appear to be a business solution to determining a discount rate for shippers, not an overall improvement to the computing system or to another technology.”  


cleanse one or more addresses associated with a plurality of postal items based on the database of addresses known to exist and be accurate, wherein the cleansing comprises correcting one or more deficiencies in a specified address for a particular postal item of 
said plurality of postal items based on the information stored in the database. 

As the Specification explains, the foregoing feature is performed by the facilitator system to add information to or modify address information submitted by a shipper in order to increase address accuracy. See Specification at para. [0097]. The concept of cleansing address information for mail items is not a method of organizing human activity as this feature does not involve fundamental economic practices, legal interactions, marketing or sales behaviors, and does not manage personal interactions between people. Appellee has failed to provide any explanation or analysis as to how the “cleansing” of addresses, as recited in claim 20, is analogous to concepts identified as abstract methods of organizing human activity, much less how the “cleansing” of addresses is directed to Appellee’s asserted abstract idea of determining a discount rate for shippers. Thus, Appellee erred in identifying the above-identified “cleansing” feature of claim 20 as an abstract method of organizing human activity. For similar reasons, Appellee erred in identifying the feature reciting “a memory of a facilitator system configured to store a database of addresses known to exist and be accurate” as an abstract method of organizing human activity. See Subject Matter Eligibility Examples: Abstract Ideas (the “October Guidance Examples”).
In response to Appellant’s arguments, the Examiner respectfully disagrees and notes that “cleansing” as described in the specification in [0097], is done by “verifying the existence against a verification system (e.g. an address database system)” and “the cleansing process could ensure that the address has the proper elements for delivery, including for example, full delivery point information (e.g. street address, suite number (if applicable), city, state, and/or zip code + four)”.  According to October 2019 Update: Subject Matter Eligibility, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping. Therefore, the Examiner maintains that the “cleansing” process as claimed, but for the recitation of the generic computer components (e.g. a processor) covers performance by commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Appellant argues (on pages 9-10 of Appeal Brief) that claim 20 also recites additional features that Appellee incorrectly asserts are abstract methods of organizing human activity. For example, claim 20 recites: 
track a delivery service quality from multiple address points associated with one or more  postal items of said plurality of postal items based on data collected during said scans of said intelligent barcode during said delivery of said plurality of postal items.

Appellee asserts, at page 28 of the Action, that the above-identified feature is directed to abstract methods of organizing human activity, such as the concept of determining a discount rate for shippers, but fails to provide any explanation or analysis as to how tracking delivery generating postage indicia for said plurality of postal items . . .”) than above-identified tracking step and then opines that “[Appellant’s] claim clearly include subject matter that describes sales activities or behaviors, and business relations.” Action at 14. Thus, Appellee erred in relying on conclusory statements to show the above-identified claim feature “describes sales activities or behaviors, and business relations’—indeed, Appellee has failed to show how the tracking step involves sale activities or behaviors, and has provided no explanation as to how the tracking step involves business relations. Accordingly, Appellee erred in identifying the above-identified claim feature as an abstract method of organizing human activity.
In response to Appellant’s argument, the Examiner respectfully notes that Appellant was arguing in the previous rejection that the “intelligent barcode” enables the system to “track” a delivery service quality from multiple address points.  Therefore, the Examiner noted that the use of the barcode, such as “using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, in Secured Mail Solutions LLC v. Universal Wilde, Inc., was also an abstract idea (e.g. Fundamental Economic Practice or Principle).  Further, the “track a delivery service quality…” limitation, as claimed, but for the generic computer component (i.e. the processor) could be performed by commercial interaction or by managing personal behavior or relationships or interactions between people.  Therefore, the Examiner maintains the claims recite an abstract idea and are patent ineligible.
  
determine a shipping strategy for said shipper . . .” are abstract mental processes. With respect to abstract mental processes, the MPEP draws a distinction between those mental processes that can be practically performed (e.g., by the human mind or with an aid, such as pen and paper) and those that cannot be practically performed (with or without an_ aid). See MPEP § 2106.04(a)(2)TI1)(A). Appellee erred in asserting the “identifying” and “determining” steps are mental processes because those features cannot be practically performed in the human mind. In particular, a person of ordinary skill in the art would recognize that using individuals to perform these features would be impractical and render the use of those services moot. In particular, the on-demand nature of these features and the large number of users and actions (e.g., shipping events, tracking events, etc.) that each user performed would render it impractical to perform these features in an ad hoc or on-demand manner to provide accurate information to the users or would require too many users to be feasibly utilized by a facilitator. As such, it is improper to characterize the above-identified claim features as abstract mental processes and Appellee erred in doing so.
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that claims can recite a mental process even if they are claimed as being performed on a computer.  The current “mental processes” grouping in the 2019 PEG is consistent with current case law; and the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  By reviewing Appellant’s specification, one of ordinary skill in the art can determine that the “determining” steps are described as a concept that is performed in the 

Appellant argues (on pages 11-12 of Appeal Brief) that B. The claims integrate the alleged abstract idea(s) into a practical application under Prong Two of Step 2A, because as explained below, Appellee erred when evaluating the claims of the present application under Prong Two of Step 2A because Appellee failed to consider the claims as a whole in a manner consistent with the guidance of the October Update.  In evaluating the claims under Prong Two of Step 2A, Appellee identifies the additional elements as: “a system,” “a computer processor,” “an address database,” and “an interactive graphical user interface.” Action at 29. Appellee then concludes that “[t]he claimed computer components are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea . . . such that it amounts to no more than mere instructions to apply the exception using a generic computer component.” Action at 29. Appellee’s analysis, as set forth in the Action, makes clear that Appellee did not consider the claims as a whole, including considering the limitations containing the judicial exception and the additional elements, as well as how those limitations interact with and impact each other—instead, Appellee’s analysis involved isolating the “claimed computer components” and considering whether those components integrated the claim into a practical application. Appellee’s analysis, as set forth in the Action, does not provide any indication that Appellee considered how interactions between the additional elements and the elements identified by Appellee as containing the judicial exception impact each other or any explanation or analysis of such considerations. Thus, Appellee erred by failing to consider the claims as a whole in the manner instructed by the October Update. Moreover, Appellee’s analysis under Prong Two is flawed because Appellee erred in identifying the additional elements and the elements containing the judicial exception, as explained above. As shown below, the patent eligibility of 
In response to Appellants arguments, the Examiner respectfully disagrees and notes that the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception have been evaluated together and has it been determined that the claims do not integrate the judicial exception into a practical application.  In particularly, the claims when viewed as a whole, their eligibility is not self-evident based on the clear improvement. For instance, Appellant has not shown a teaching in the specification on how the invention improves a technology nor is there a clear nexus between the claim language and the improvement to technology where both the claims and the specification support the asserted technical improvement. Therefore, the Examiner maintains the claims do not provide a technical solution to a technical problem; and the claims are patent ineligible.

Appellant argues (on pages 12-14 of Appeal Brief) that as briefly explained above, claims represent a practical application of a judicial exception if the features of the claims, considered as a whole, improve technology.  According to the October Update, patent eligible improvements to technology include improvements in the functioning of a computer or system. October Update at 12… Applying the above-described concepts from the October Update to the present claims, it is clear that the claims recite features that improve the functioning of a computer (i.e. a facilitator system) and therefore, represent a patent eligible integration of the asserted abstract idea into a practical application. Turning to the Specification, a facilitator system providing functionality supporting various aspects of shipping postal items is disclosed. See Specification at paras. [0005] and [0098] - [0100]. The Specification explains that previously a user desiring to print postage indicia would prepay postage value into the user’s account. Specification at [0004]. However, these accounts were individual accounts (e.g., postage meter accounts or another form of user-specific account). Because of the individualized nature of Id. A person of ordinary skill in the art would recognize that incorporating data structures (i.e., trusted accounts) into a facilitator system to enable the facilitator system to provide functionality to users on both a group and individual basis represents an improvement to the functioning of the facilitator system (i.e., improves the functioning of a computer).
In response to Appellant’s argument, the Examiner respectfully disagree and notes that based on paragraphs [0066]-[0067],[0074] and [0092], Appellant appears to be referencing a business solution to a business problem by using a generic processor as a tool to implement the abstract idea (e.g. the facilitator is able to aggregate the mailings of the shippers…This method allows the facilitator to offer small value shippers some discount because small shippers that would not otherwise qualify for a rebate may be aggregated together. By using a common account, they could reach the rebate threshold, and thus may be able to receive a discount.).  Further, the overall performance of the “facilitator system” do not appear to be improved by aggregating shippers to offer small value shippers some discount because small shippers that would not otherwise qualify for a rebate may be aggregated together.  Appellant has not shown a teaching in the specification on how the invention improves a technology nor is there a clear nexus between the claim language and the improvement to technology where both the claims and the specification support the asserted technical improvement.  Therefore, the Examiner 

Appellant argues (on pages 14-15 of Appeal Brief) that additionally, the Specification explains that previous systems for generating postage indicia generated postage indicia that included routing information (e.g., destination zip code + 4). Specification at [0098]. Such postage indicia results in insecure mail pieces that could not be traced to the shipper and may be at more risk of fraud. Specification at [0100]. In contrast, the disclosed facilitator system provides functionality for generating postage indicia for shipping postal items in a manner that improves the speed of delivery and enhances the tracking capabilities of postal items…. The Specification explains that cleansing process increases the accuracy of the address information and may improve the routing of the postal items through a mail stream, resulting in faster delivery of postal items. See id.  Additionally, the disclosed facilitator systems generate postage indicia that include shipper identifying information encoded therein, and the Specification explains that  incorporating such information into the postage indicia provides several advantages over postage indicia generated by previous systems, which merely included routing information. See Specification at [0098]-[0100]. For example, including the shipper identifying information in the postage indicia enables information regarding the movement of postal items to be tracked in a manner that provides actionable information, such as being able to calculate delivery service quality metrics based on scans of the postal items from the point the postal items enter the mail stream to the point the postal items exit the mail stream (i.e., are delivered) and every point in between. See Specification at [0098]-[0099]. The delivery service metrics determined based on the tracked information provide insights about processing of postal items from multiple address points, which enables bottlenecks and other sources of service degradation to be identified and also enables delivery service metrics to be determined based on group and individual shipper activity and a graphical user interface is provided that enables 
A person of ordinary skill in the art would recognize that the enhanced routing and tracking capabilities provided by operations of the disclosed facilitator system, which are realized at least in part by cleansing address information and generating postage indicia that encode shipper identifying information therein, improve the functioning of the facilitator system (i.e., improve the functioning of a computer) as compared to previous systems.  A person of ordinary skill in the art would further recognize that the ability to present users of a group of users with delivery service quality metrics or other analytics based on shipments of postal items on an individualized basis and a group activity basis, while maintaining security and privacy of the group activity, improves the functioning of the facilitator system by enabling users to obtain and observe metrics about the movement of postal items through a mail stream derived, at least in part, based on third party shipping activity.
In response to Appellant’s arguments, the Examiner respectfully disagrees and notes that notes that the specification appears to provide a business solution to a business problem via using the processor of the facilitator system as a tool.  However, the facilitator system as a whole does not appear to be improved.  For instance, “present[ing] users of a group of users with delivery service quality metrics or other analytics based on shipments of postal items on an individualized basis and a group activity basis, while maintaining security and privacy of the group activity” does not make the facilitator system perform any better.  The solution needs to 

Appellant argues (on pages 15-16 of Appeal Brief) that, as shown above, the Specification describes a facilitator system having specific features and functionality that a person of ordinary skill in the would recognize as improvements over similar prior systems. Accordingly, the first step for evaluating whether claims integrate a judicial exception into a practical application, as set forth in the October Update, is satisfied. As instructed by the October Update, when a person of ordinary skill in the art would recognize the Specification as disclosing improvements to the functioning of a computer, as in the above- described facilitator system, the Prong Two analysis under Step 2A then considers the claims as a whole to determine whether the claims recite the features provide the improvements recognized by a person of ordinary skill in the art. As shown below, the present claims are a patent eligible integration of the abstract idea asserted by Appellee because the claims recite features providing the above-described improvements. 
In response to Appellants arguments, the Examiner respectfully disagrees and notes that the claims when viewed as a whole, their eligibility is not self-evident based on the clear improvement. Further, there is not a teaching in the specification on how the invention improves a technology or invention improves the facilitator system nor is there a clear nexus between the claim language and the improvement to technology where both the claims and the specification support the asserted technical improvement. Therefore, the Examiner maintains the claims do not provide a technical solution to a technical problem; and the claims are patent ineligible.

Appellant argues (on pages 17-18 of Appeal Brief) that as shown above, claim 20 recites features providing the above-described improvements. Appellee identified the remaining features of claim 20 (i.e., “forecast .. . a saving total,” “creat[ing] customized rate tables,” determining . . .a total savings,” “identify[ing] a threshold number of additional postage indicia . . . to obtain a higher discounted postage rate,” and “determin[ing] a shipping strategy”) as elements that contain the asserted judicial exception (i.e., abstract methods of organizing human activity and mental processes for determining postage discounts). Considering claim 20 as a whole, including the above-identified features that a person of ordinary skill in the art would recognize as improving the functioning of the facilitator system and the claim features related to “determining postage discounts,” as guided by the October Update, it is clear that claim 20 represents an integration of the concept of determining a postage discount into a practical application of that concept.
In response to Appellants arguments, the Examiner respectfully disagrees and notes that the additional limitations are no more than mere instructions to apply the exception using generic computer components and the combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, even in combination, these additional elements do not integrate the  judicial exception into practical application by providing an inventive concept or significantly more.  Therefore, the claims are patent ineligible.

Appellant argues (on page 18 of Appeal Brief) that in particular, while certain elements of claim 20 relate to functionality for providing discounts, the remaining elements of claim 20 are not involved in the process of “determining postage discounts” or involve, but are not directed to, the concept of “determining postage discounts.” For example, the “database of addresses known to exist and be accurate” and the functionality for “cleans[ing] one or more addresses associated with a plurality of postal items based on the database of addresses known to exist and be accurate” are not involved in any of the steps related to “determining postage discounts.” Instead, these features are directed to improvements to the functioning of the facilitator system 
In response to Appellants arguments, the Examiner respectfully disagrees and notes that “storing a database” and the “cleansing” steps performed by the processor amounts to no more than mere instructions to apply the exception using a generic component; and the elements do not integrate the judicial exception into practical application by improving the overall performance of the processor or the facilitator system.


Appellant argues (on pages 18-19 of Appeal Brief) that additionally, the claim features for “generat[ing] postage indicia,” “track[ing] of usage information,” and “track[ing] delivery service quality from multiple address points” are not directed to the asserted abstract idea of “determining postage discounts.” As explained above, these features are directed to providing enhanced security, reduced risk of fraud, and enhanced tracking capabilities through the ability to identify the source of a shipment and to associate tracking information from each source to different destinations in a manner that enables deliver service quality metrics to be determined. The delivery service quality metrics provide information about bottlenecks within the mail stream or other information about how postal items flow through the mail stream and the Specification indicates these analytics were not readily available using previous systems (e.g., analytics based on group shipping activity). Moreover, although certain aspects of these features may be taken into account by processes used in the claims to determine postage discounts, the tangential relationship between the above- identified features and the use of information obtained through the new and improved capabilities those features provide does not nullify the improvements to the functioning of the facilitator system provided by these features. See MPEP 
In response to Appellants arguments, the Examiner respectfully disagrees and notes that the “tracking,” “tracking,” and “generating” steps performed by the processor amounts to no more than mere instructions to apply the exception using a generic component; and the elements do not integrate the judicial exception into practical application by improving the overall performance of the processor or the facilitator system. The recited improvement above(i.e. providing enhanced security, reduced risk of fraud, and enhanced tracking capabilities through the ability to identify the source of a shipment and to associate tracking information from each source to different destinations in a manner that enables deliver service quality metrics to be determined) appears again to be a business solution to a business problem, not a technical solution to a technical problem.  Determining delivery service quality metrics does not appear to enhance the performance of the processor or the facilitator system.  Therefore, the Examiner maintains the claims do not provide an inventive concept or integrate the judicial exception into practical application and are therefore patent ineligible.


Appellant argues (on page 19 of Appeal Brief) that In claim 20, the “aggregat[ion of] a first set of shippers of a plurality of shippers to form a first group of shippers” and the “interactive graphical user interface configured to display . . . information .. . to said particular shipping [that] includes at least some information determined based on shipping activity of other shippers of said first set of shippers” are not features that are directed to the abstract idea of “determining postage discounts.” At best these features merely involve the asserted abstract idea—however, a claim does not become patent ineligible for merely involving an abstract idea. See MPEP § 2106.04(IT)(A)(1). Indeed, as explained above, the ability to aggregate users into groups of users improves facilitator systems for the reasons explained above. For example, the ability to through the shipper identifying information encoded into the postage indicia) to each user of the group of users, which provides a way to augment or enhance insights into delivery service quality metrics as compared to utilizing only individual user activity, especially for low volume shippers who may have insufficient shipping activity to provide meaningful analysis of delivery service quality metrics from the multiple address points.
In response to Appellants arguments, the Examiner respectfully disagrees and notes that the “aggregation” step and the “display[ing]” steps amounts to no more than mere instructions to apply the exception using a generic component; and the elements do not integrate the judicial exception into practical application by improving the overall performance of the processor or the facilitator system. The recited improvement above(i.e. enables delivery service quality metrics from multiple address points to be determined based on tracked shipping activity that is traceable) appears again to be a business solution to a business problem, not a technical solution to a technical problem.  Enabling delivery service quality metrics does not appear to enhance the performance of the processor or the facilitator system.  Therefore, the Examiner maintains the claims do not provide an inventive concept or integrate the judicial exception into practical application and are therefore patent ineligible.

Appellant argues (on pages 19-20 of Appeal Brief) that claim 20 also recites “maintain[ing] a plurality of trusted accounts.” The trusted accounts improve the functioning of the facilitator system by providing a data structure that serves as the mechanism for providing different types of functionality to users on both an individual and group basis—a capability that was not present in previous systems. Notably, the trusted accounts represents a data structure that improves the way in which the facilitator system stores and retrieves data (e.g., accounting for postage value on an individual and group basis), which is a concept previously found patent generation of postage indicia is conducted in a manner that enables the tracking information to be traced to individual users that are part of a group of users, which allows the delivery service quality metrics to be determined on an individualized and group basis. Moreover, the ability to aggregate users into a group enables the delivery services quality metrics to be determined in a more meaningful way (e.g., especially when taking into account that aggregation may be used to aggregate a group low volume shippers). The trusted accounts enables the facilitator system to more efficiently store and retrieve information in connection with services provided to the aggregated users, and the and graphical user interface enables delivery service quality metrics or other information derived from activity of the aggregated users to be presented to a single user while maintaining the privacy and security of the data of other users of the aggregate group or users not in the group.
In response to Appellant’s arguments, the Examiner respectfully disagrees and notes   that “maintaining accounts” as described in the specification, unlike Enfish, does not specifically improve computer functionality; they merely use computer functionality.  The court in Enfish was  persuaded by the fact that the specification taught that the invention provided technical improvements over the prior art, such as "increased flexibility, faster search times, and smaller memory requirements."  Based upon this support in the specification, the Federal Circuit found the claims were directed to a technical improvement and not an improvement related to an abstract idea.  Further, the “trusted account(s)” when given it’s broadest reasonable interpretation or customary meaning are “any type of financial account that is opened by an individual and managed by a designated trustee for the benefit of a third party per agreed-upon terms a financial account” and do not improve Appellant’s system.  Further, “generating postage indicia” as performed by the processor, is determined to be a well-understood, routine, 

Appellant argues (on page 20 of Appeal Brief) that the analysis of Appellee as set forth in the Action fails to consider the above-described interactions, which is a clear violation of the guiding principles set forth in the October Update for evaluating claims under Prong Two of Step 2A. Accordingly, Appellee erred in rejecting claim 20 as being patent ineligible.  Furthermore, it is clear from the arguments above that claim 20 is patent eligible. First, the above-identified claim features and the improvements they provide are recited as specific steps that accomplish the desired result, rather than merely reciting the results to be achieved. See Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018) (finding the claims at issue patent eligible and distinguishing the claims at issue from prior cases because the claims at issue recite specific steps that achieved the results rather than merely claiming the result to be achieved). Second, claim 20 recites features that, when considered as a whole in accordance with the October Update, recite improvements to the functioning of the facilitator system via the interactions between the specific steps and features identified above. Accordingly, claim 20 is patent eligible because claim 20 represents an integration of the asserted abstract idea into a practical application of that idea. For at least this reason, the rejection of claim 20 under § 101 must be reversed. Furthermore, the dependent claims are patent eligible, at least by virtue of their dependence from claim 20 for the reasons explained above. Accordingly, the rejection of the dependent claims must also be reversed.


Appellant argues (on page 21 of Appeal Brief) that C. Claim 20 recite significantly more than the asserted abstract idea under Step…In rejecting claim 20 under Step 2B, Appellee asserts the “claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because . . . the claim[] as a whole merely describes how to generally ‘apply’ the abstract idea in a computer environment.” Action at 30. The analysis set forth by Appellee makes clear that the additional elements considered by Appellee under Step 2B include the features for “generating,” “encoding,” and “scanning,” which the examiner asserts are well-understood, routine conventional activities in the field because: (1) the computer processor/system is generic; and (2) the Specification demonstrates the processor/system can include “general purpose/general computing printers and scanners” to perform the “generating,” “encoding,” and “scanning.” Action at 30. Thus, in evaluating claim 20 at Step 2B, Appellee only considered the “generating,” “encoding,” and “scanning” aspects of claim 20, and concluded these elements did not represent significantly more because those functions may be performed by generic computer processors. For the reasons explained below, Appellee’s analysis of claim 20 under Step 2B is flawed.
As explained above, Appellee erred in distinguishing between the elements of claim 20 that contained the abstract idea of determining postage discounts and the additional elements. Appellee correctly identified the “generating,” “encoding,” and “scanning” features as elements of claim 20 that are additional to and do not recite abstract methods of organizing human activity or mental processes for determining postage discounts. However, Appellee erred in failing to 
In response to Appellants arguments, the Examiner respectfully disagrees and notes that the “database,” “aggregating,” “cleansing,” “tracking,” and “user interface” elements, computer components, and/or steps were reviewed as a whole and a determination was made that the claimed invention did not integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology or the performance of the computer system.  

Appellant argues (on pages 22-24 of Appeal Brief) that claim 20 is patent eligible for reasons similar to those in Bascom. For instance, claim 20 recites the following additional elements with respect to the asserted abstract idea of determining postage discounts:
a database of addresses known to exist and be accurate;

aggregate a first set of shippers .. . to form a first group of shippers;

cleanse one or more addresses associated with a plurality of postal items based on the database of addresses known to exist and be accurate, wherein the cleansing comprises correcting one or more deficiencies in a specified address for a particular postal item of said plurality of postal items based on the information stored in the database;

generate postage indicia for said plurality of postal items mailed by said plurality of shippers based at least in part on the one or more addresses and cleansed addresses, wherein each postage indicium of the generated postage indicia comprises an intelligent barcode,

and wherein generation of each intelligent barcode comprises encoding information identifying a particular shipper of the plurality of shippers into the intelligent barcode for each postal item of said plurality of postal items; track usage information about said plurality of postal items based on each postage indicium generated for said plurality of shippers by said facilitator system, wherein said usage information is tracked based on shipper identifying information encoded into said intelligent barcode of each postage indicium and scans of said plurality of postal items during delivery of said plurality of postal items by one or more delivery service 

...,and

an interactive graphical user interface configured to display said total savings, said threshold, said customized rate table, said forecasted savings, and said shipping strategy to said plurality of shippers, wherein each shipper interacts with said interactive graphical user interface to generate said forecasted savings and said shipping strategy, wherein, for a particular shipper, information presented via the graphical user interface is determined based on shipping activity of said particular shipper, and wherein, when said particular shipper is part of said first set of shippers, said information presented to said particular shipper includes at least some information determined based on shipping activity of other shippers of said first set of shippers but does not display shipping activity of other shippers of said first set of shippers.

As explained above in addressing Step 2A, the above-identified elements are not directed to the asserted abstract idea of methods of organizing human activity or mental processes for determining postage discounts. Like the claims at issue in Bascom, when the above-identified features of claim 20 are considered individually or as an ordered combination, it is clear that claim 20 recites an unconventional arrangement of features that improve the functioning of the facilitator system and overcome challenges present in prior systems. For example and as explained in detail above, prior systems did not provide capabilities for tracking of postal items to a source shipper or capabilities to handle groups of shippers on both an individual and group basis (i.e., shippers were treated individually for all purposes). These drawbacks placed limits on the types of services and functionality that facilitator systems could provide and placed unnecessary limitations on the types of analytics that could be obtained from shipping activity.
In response to Appellant’s arguments, the Examiner respectfully disagrees and notes that unlike Bascom, which claimed a “technology based solution”, Appellants have presented an abstract-idea-based solution implemented with generic technical components in a conventional way “to provide capabilities for tracking of postal items to a source shipper or capabilities to handle groups of shippers on both an individual and group basis.”  
aggregate users (i.e., shippers) into groups, maintain trusted accounts that enable the facilitator system to more efficiently store/retrieve data for a group of users on both an individualized and group basis, and provide improved tracking and analytics capabilities based on group dynamics (and individual activity). As described above, the enhanced tracking provided by the claims is enabled, in part, by the encoding of shipper identifying information into the postage indicia during postage indicia generation, which allows the tracking information to be traced to particular shippers and locations, as well as allocate tracked information to particular groups of shippers. Moreover, the graphical user interface leverages the capabilities for grouping users to display both information unique to a particular shipper and aggregated information from other shippers without disclosing the other shippers’ confidential or proprietary information, such as displaying delivery service quality metrics to a user that are derived from the shipping activity of all or a subset of the group of users, as opposed to metrics that could be derived based on the particular shipper’s activity alone.
In response to Appellant’s arguments, the Examiner respectfully disagrees and notes again that tracking of postal items to a source shipper or capabilities to handle groups of shippers on both an individual and group basis as provided by the claims do not provide an inventive concept.  Further, Appellant has not provided a non-conventional and non-generic arrangement of conventional elements.  Therefore, the Examiner maintains the claims do not provide an inventive concept or a technology based solution.

Appellant argues (on pages 24-25 of Appeal Brief) that the ordered combination of the above-identified features of claim 20 represent an unconventional and non-generic arrangement of functionality that solves problems associated with prior systems. For example, the ordered combination of claim features eliminates the limitations of prior systems that restricted treatment of shippers as individuals for all functionality and purposes. To eliminate this restriction of prior systems, the claims recite features that introduce new data structures and functionality to shipping systems (e.g., the facilitator system) for purposes of enabling the shipping system to aggregate shippers into groups but maintain the ability to treat each member of the group as an individual for certain functionality (e.g. postage value accounting) and as a group for other purposes (e.g., determining or displaying delivery service quality metrics and calculating postage discounts). Accordingly, claim 20 is patent eligible because, like the claims at issue in Bascom, claim 20 recites an ordered combination of unconventional features that improve the functioning of facilitator systems for the reasons explained above.  For at least this additional reason, the rejection of claim 20 under § 101 must be reversed.
In response to Appellant’s arguments, the Examiner respectfully and notes again, that unlike Bascom, which claimed a “technology based solution”, Appellants have presented an abstract-idea-based solution implemented with generic technical components in a conventional way “to provide capabilities for tracking of postal items to a source shipper or capabilities to handle groups of shippers on both an individual and group basis.”  Therefore, the Examiner maintains the claims do not provide an inventive concept or a technology based solution.
  
Appellant argues (on pages 25-26 of Appeal Brief) that D. The dependent claims are themselves patent eligible.  Claims 21 and 24-32 are patent eligible at least by virtue of depending from claim 20, which is patent eligible. Additionally, the dependent claims are patent eligible in their own right. For example, assuming, arguendo, that claim 21 recites an abstract idea, claim 21 integrates the alleged abstract idea into practical application of a technological improvement to enhance the accuracy and tamper-resistance of an address database. In particular, claim recites:

cleansing is configured to prevent a cleansed address from being converted into a non-cleansed address, and wherein said computer processor is further configured to forecast a second savings total for said to be obtained indicia based on usage practices that are different from said usage information, and wherein said graphic user interface is configured to display said forecasted second savings total. 


The Specification provides additional detail regarding cleansed addresses:

ln embodiments, the cleansing process could ensure that the address has the proper elements for delivery, including for example, full delivery point information (e.g. street address, suite number if applicable}, city, state, and/or zip code+four). In certain embodiments of the invention, the destination address could be required to be  cleansed, as described above.  In embodiments, if an address is not be cleansed, then the mail piece could be denied the qualified mail piece designation.  Embodiments could prevent the shipper from carrying out an address override. In such an embodiment, the system could prevent a cleansed address from being changed or altered into a non-cleansed address. 


See Specification at para. [0097]. In this manner, address accuracy can be maintained and can be protected from attempts to tamper with the accuracy of the address database. Thus, claim 21 provides the technological improvement of a tamper-proof and accurate address database. Accordingly, the rejection of claim 21 must be reversed. 
In response to Appellant’s arguments, the Examiner respectfully disagrees and notes that first, the specification discloses that a digital signature reduces the risk of meter tampering.  Secondly, the “preventing” and “display” step is further directed to a method of organizing human activity, while the “forecast” step is further directed to a mental process as it can be performed by the human mind.  The limitations in claim 21 merely narrows the previously recited abstract ideas in claim 20.  Therefore, for the reasons described above with respect to claim 20, this judicial exception is not meaningfully integrated into practical application, or significantly more than the abstract idea. 

  
Appellant argues (on page 26 of Appeal Brief) that As another example, claim 24 recites: 


Even if claim 24 recites an abstract idea, claim 24 integrates the abstract idea into a practical application of enhancing a security and accountability of a facilitator system by “encoding mail- piece specific identification information, wherein the usage information includes delivery service performance data corresponding to the mail-piece.” Thus, claim 24 integrates the alleged abstract idea into the technological improvement of a more secure facilitator system. Accordingly, the rejection of claim 24 must be reversed. 
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that the limitations of “encoding” step is further directed to economic practices and principles (e.g. using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc.) an is merely directed towards the narrowing of the abstract idea previously identified in independent Claim 20, and hence is directed towards the same abstract idea, a method of organizing human activity.  Similar to above, the “encoding” limitation is not significantly more.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FREDA A NELSON/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/JOHN P GO/Primary Examiner, Art Unit 3686             
                                                                                                                                                                                           /SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.